Citation Nr: 1455760	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the adjustment in the rate of the appellant's death pension effective February 1, 2007, due to her receipt of previously unreported income was properly calculated.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.  He died in March 2005.  The appellant in this case is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 determination of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which adjusted the rate of the appellant's death pension effective February 1, 2007, based on the discovery of previously unreported countable income.  

In July 2012, the appellant and her son testified at a videoconference hearing from the VA Regional Office (RO) in Portland, Oregon, before a Decision Review Officer sitting at the St. Paul Pension Management Center.  

In reaching its decision below, the Board has reviewed the appellant's paper VA claims folder in its entirety, as well as the additional records in her Virtual VA and VBMS folders.  The relevant evidence in the electronic files is essentially duplicative of the information currently contained in the paper claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

VA regulations require that an appellant be accorded a full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2014).  All transactions concerning the claim must be conducted exclusively with the recognized organization, representative, agent, or attorney of record until notice of a change, if any, is received by the appropriate office of the VA.  38 C.F.R. § 14.631(e)(1) (2014).  VA is also obligated to provide an appellant a Statement of the Case, with a separate copy provided to his or her representative.  See 38 C.F.R. § 19.30(a) (2014).  Failure to comply with this requirement is a procedural error of a kind that could prejudice the ability of a claimant to prosecute an appeal and obtain the benefit sought.  See Simmons v. West, 14 Vet. App. 84, 89-90 (2000).

In April 2005, the appellant executed a power of attorney in favor of the Oklahoma Department of Veterans Affairs.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, received in April 2005.  The record contains no indication that the appellant has revoked that power of attorney.  A review of the record in this case indicates that the appellant's representative was not present at her July 2012 hearing.  In fact, the record reflects that the appellant's representative was never notified of the hearing.  He was not copied on the hearing notification provided to the appellant and there is no other notification contained in the record available to the Board.  See e.g. VA letter of June 4, 2012, notifying appellant of July 2012 hearing.  

Additionally, the record reflects that the appellant's representative was not copied on any recent correspondence in connection with this appeal, including the August 2012 Statement of the Case.  The appellant's representative has not provided written argument in connection with the appeal.  Under these circumstances, the Board finds that this matter must be remanded for the purpose of affording the appellant's representative the opportunity to complete a full review of the appellant's case and provide any additional evidence and argument in support thereof, to include requesting another hearing if deemed appropriate.

Additionally, the record shows that the appellant remains unclear as to how the rate of her pension was calculated after February 1, 2007, particularly the amount she was initially paid versus the amount to which she was legally entitled.  Although the August 2012 Statement of the Case delineated her countable income and medical expenses for pension purposes from February 1, 2007, the Board finds that an audit should be undertaken, reflecting the amounts actually paid to her, as well as the amounts legally due, in order to allow the appellant and her representative the opportunity to present additional evidence and argument in connection with the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  After reviewing the record in its entirety and obtaining any additional needed information from the appellant, the AOJ should undertake an audit of the appellant's pension account from February 1, 2007.  The types and amounts of countable income for the period at issue should be clearly set forth, including any exclusions or unreimbursed medical expenses, as well as the applicable maximum annual pension rates for the periods at issue.  The report of audit should also reflect the amounts actually paid to the appellant, as well as the amounts properly due.  A copy of the audit should be provided to the appellant and her representative and they should be offered the opportunity to attend an additional hearing, should the appellant desire.  

2.  After conducting any additional development deemed necessary based on any additional evidence or argument received, the AOJ should readjudicate the claim, considering all the evidence of record.  If the decision remains unfavorable, the appellant and her representative should be provided with a Supplemental Statement of the Case and given an appropriate opportunity to respond, including by preparing a VA Form 646, or written argument in lieu thereof.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

